Morton J.
delivered the opinion of the Court. The shop was a chattel liable to attachment and seizure, and Gorham, the principal defendant, acquired a good title to it by his purchase Under the constable’s sale on the execution.1 The only objection to the validity of the sale is, that it was not proved on the trial, that the person who made, it was legally elected and qualified to act as constable. It would be productive of great inconvenience to require purchasers at officers’ sales to inquire into the regularity of the appointments and qualifications of those assuming to act as such. Titles acquired under the proceedings of sheriffs and constables *489cannot be made to depend upon the purchasers’ ability to prov3 that they were officers de jure as well as de facto. Fowler v. Bebee, 9 Mass. R. 231 ; 15 Mass. R. 170; ibid. 180, [Rand’s ed. 183, n. a ;] 5 Barn. & Ald. 243. The fact that one of the defendants, who acted as the servant of the purchaser, was the officer who made the sale, can make no difference in the application of this principle. He cannot be holden to prove his title to his office in an action in which no complaint is made against him for any official act.
The defendant Gorham having shown a valid title to the shop, the only question remaining is, whether he had a right to enter upon the plaintiff’s close and remove it. The act was a trespass, unless such right may be inferred from the facts in the case.
Coombs, the debtor, having placed the shop upon the plaintiff’s' soil by his permission, was tenant at will of the land on which it stood. He had not only a right in the soil covered by the building, but also a right of ingress and egress over the plaintiff’s close to and from the highway, as necessary to the enjoyment of the shop.2 There is no evidence of the determination of this tenancy at will. The shop being erected.for the purposes of trade, the tenant had a right to remove it at any time during the continuance of the estate. Elwes v. Maw, 3 East, 52. And had the landlord determined the estate, the tenant would have been entitled to sufficient time to remove his shop and other property. Rising v. Stannard, 17 Mass. R. 282; Ellis v. Paige, 1 Pick. 43.1 The debtor, therefore, might rightfully have removed the shop while he continued to own it; and Gorham having acquired his property in the building and his right to the enjoyment of the soil, was guilty of no trespass in entering with the other defendants as his servants, and removing the shop.

Judgment according to verdict.


 See Aldrich v. Parsons, 6 N. Hamp. R. 555 ; Harris v. Gillingham, id 11 ; Wells v. Bannister, 4 Mass R. 514.


 See 3 Kent. Comm. (3d ed.) 421, and n. (d).


 See Whiting v. Brastow, 4 Pick. (2d ed.) 311, n. 3.